Case 7:20-cv-00663-TTC-JCH Document 18 Filed 02/17/21 Page 1 of 3 Pageid#: 78




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

 ERIN LEA BARNETT,

           Plaintiff,

 v.                                                            Case No. 7:20CV663

 ROANOKE COUNTY SCHOOL BOARD,

           Defendant.

                        PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

           COMES NOW, Plaintiff Erin Lea Barnett (hereinafter, “Ms. Barnett” or “Plaintiff”), by

 counsel, and submits this Motion for Default Judgment in this matter pursuant to Rule 55(b)(2).

 Appended to this motion and made a part hereof as EXHIBIT A is an affidavit from Ms.

 Barnett’s counsel, Thomas E. Strelka. As partially provided in that affidavit:

      1. Ms. Barnett filed her complaint on November 12, 2020 (Dkt. #1).

      2. In response, Defendant filed a motion to dismiss pursuant to Rule 12(b)(6) on December

 7, 2020 (Dkt. # 4).

      3. This Court entered an Order denying that motion on January 25, 2021 (Dkt. # 14).

      4. As of the date of this filing, Defendant has not filed responsive pleadings to Plaintiff’s

 complaint after the Court denied Defendant’s motion to dismiss.

      5.    Pursuant to Rule 12(a)(4)(B), “if the court denies the motion . . . the responsive

 pleading must be served within 14 days after notice of the court’s action.”

      6. Defendant failed to file responsive pleadings on February 8, 2021 as required by the

                                                 1
Case 7:20-cv-00663-TTC-JCH Document 18 Filed 02/17/21 Page 2 of 3 Pageid#: 79




 federal rules.

     7. Ms. Barnett hereby moves the Court to enter default judgment against Defendant as to

 liability, finding that Defendant violated Ms. Barnett’s rights under the Title VII of the Civil

 Rights Act as alleged in the Complaint.

     8. Ms. Barnett respectfully asks the Court for a hearing to present evidence to establish the

 amount of damages that she sustained including costs and attorneys’ fees incurred.




                                               Respectfully submitted,

                                               ERIN LEA BARNETT


                                               _________________________
                                               Thomas E. Strelka, Esq. (VSB# 75488)
                                               L. Leigh R. Strelka, Esq. (VSB # 73355)
                                               N. Winston West, IV, Esq. (VSB # 92598)
                                               Brittany M. Haddox, Esq. (VSB # 86416)
                                               Monica L. Mroz, Esq. (VSB #65766)
                                               STRELKA EMPLOYMENT LAW
                                               Warehouse Row
                                               119 Norfolk Avenue, S.W., Suite 330
                                               Roanoke, VA 24011
                                               Tel: 540-283-0802
                                               thomas@strelkalaw.com
                                               leigh@strelkalaw.com
                                               winston@strelkalaw.com
                                               brittany@strelkalaw.com
                                               monica@strelkalaw.com

                                               Counsel for Plaintiff




                                                2
Case 7:20-cv-00663-TTC-JCH Document 18 Filed 02/17/21 Page 3 of 3 Pageid#: 80




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 17, 2021, I electronically filed the foregoing with the

 Clerk of Court using the CM/ECF system, which will send a notification of such filing to:

        Stacey L. Haney, Esq. (VSB 71054)
        Haney, Phinyowattanachip, PLLC
        11 S. 12th Street, Suite 300C
        Richmond, Virginia 23219
        Telephone: (804) 500-0301
        shaney@haneyphinyo.com
        Counsel for Defendant




                                                      ______________________________
                                                              Thomas E. Strelka




                                                3
